United States Securities and Exchange Commission Washington, D. C. 20549 ————— FORM 8-K ————— CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2011 ————— Hawk Systems, Inc. (Exact name of registrant as specified in its charter) ————— Delaware 000-49864 65-1089222 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 2xecutive Center Drive, Suite 100 Boca Raton, FL33431 (Address of principal executive offices)(Zip Code) (561)962-2885 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) ————— Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On February 14, 2011, Hawk Systems, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (the “Annual Meeting ”).The only item of business considered and voted upon at the Annual Meeting was the election of four directors to serve until the 2012 annual meeting. The number of shares of common stock entitled to vote at the Annual Meeting was 90,868,950. The number of shares of common stock present or represented by valid proxy at the Annual Meeting was 59,759,897.The number of votes cast for and against and the number of abstentions with respect to the matter voted upon at the Annual Meeting, are set forth below: Director Nominee Votes For Votes Against Abstentions Douglas G. Scott Todd Newberry Edward Dingler James Liantonio All four director nomineeswere duly elected. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hawk Systems, Inc. Date: February17,2011 By: /s/James Liantonio James Liantonio, Director 3
